 Case 3:21-cv-00108-GCS Document 13 Filed 03/25/21 Page 1 of 2 Page ID #34




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 DANIEL R. HATLEY,

 Plaintiff,                                           Case No. 3:21-cv-00108-GCS

 v.

 KATAPULT GROUP, INC.,
 Defendant.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       NOW COMES, DANIEL R. HATLEY (“Plaintiff”), by and through his undersigned

attorney, and in support of his Notice of Voluntary Dismissal with Prejudice, state as follows:

       Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses his claims against the Defendant, KATAPULT GROUP, INC., with prejudice. Each

party shall bear its own costs and attorney fees.

Dated: March 25, 2021
                                                     Respectfully Submitted,

                                                     /s/ Nathan C. Volheim
                                                     Nathan C. Volheim (#6302103)
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Avenue, Suite 200
                                                     Lombard, IL 60148
                                                     Phone: (630) 575-8181 x113
                                                     Fax: (630)575-8188
                                                     nvolheim@sulaimanlaw.com
 Case 3:21-cv-00108-GCS Document 13 Filed 03/25/21 Page 2 of 2 Page ID #35




                                 CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on March 25, 2021, a true and correct copy of the

above and foregoing document was filed with the Court via CM/ECF and served on all parties

requested electronic notification.



                                                   /s/ Nathan C. Volheim
                                                   Nathan C. Volheim
